Exhibit 10.1

EXECUTION COPY

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of June 30, 2010, by and among QEP RESOURCES, INC., a Delaware
corporation (successor by merger to Questar Market Resources, Inc., a Utah
corporation) (the “Borrower”), each of the undersigned financial institutions
who are parties to the Credit Agreement hereinafter referenced (collectively,
the “Existing Lenders”), the New Lenders (hereinafter defined), and BANK OF
AMERICA, N.A., as the administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), L/C Issuer and a Lender. As used herein, the term
“New Lenders” means the financial institutions that are named as Lenders on the
signature pages hereto that are not Existing Lenders, and the term “Lenders”
means, collectively, the New Lenders and the Existing Lenders.

W I T N E S S E T H:

WHEREAS, the Administrative Agent, the Existing Lenders, and the Borrower are
parties to that certain Credit Agreement dated as of March 11, 2008 (the “Credit
Agreement”);

WHEREAS, the Borrower has notified the Administrative Agent of (i) its desire to
increase the Aggregate Commitments in accordance with Section 2.13 of the Credit
Agreement, and (ii) its intent to enter into and consummate the transactions
described in Exhibit A of this Amendment (the “Transactions”);

WHEREAS, the Borrower has requested that certain terms of the Credit Agreement
be amended or waived in the manner set forth herein;

WHEREAS, the Administrative Agent and the Required Lenders, subject to the terms
and conditions contained herein, have agreed to such amendments and waivers, to
be effective as of the Amendment Effective Date (as defined below); and

WHEREAS, the Borrower, the Administrative Agent and the Required Lenders
acknowledge that the terms of this Amendment constitute an amendment and
modification of the Credit Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of
the conditions set forth herein, the parties hereby agree as follows:

1. Definitions.

(a) Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

(b) From and after the Amendment Effective Date, the term “Credit Agreement” or
“Agreement” (as the case may be), as used herein, in the Credit Agreement and in
the other Loan Documents, shall mean the Credit Agreement as hereby amended and
modified, and as further amended, restated, modified, replaced or supplemented
from time to time as permitted thereby.

(c) As used herein, the following terms shall have the meanings herein
specified:

“Amendment Effective Date” shall have the meaning set forth in Section 6 of this
Amendment.

 

FIRST AMENDMENT TO CREDIT AGREEMENT

Page 1



--------------------------------------------------------------------------------

“Consent Date” shall mean that certain time and date determined by the
Administrative Agent and notified in writing by the Administrative Agent to the
Lenders.

“Consent Fee” shall mean that certain fee, in an amount to be notified in
writing by the Administrative Agent to the Lenders, payable by the Borrower in
accordance with Section 7 of this Amendment.

“Subject Notes” means, collectively, the Borrower’s (i) $150,000,000 aggregate
principal amount of 7.50% Notes due 2011; (ii) $250,000,000 aggregate principal
amount of 6.05% Notes due 2016; (iii) $450,000,000 aggregate principal amount of
6.80% Notes due 2018; and (iv) $300,000,000 aggregate principal amount of 6.80%
Notes due 2020.

“Transactions” shall have the meaning set forth in the second recital of this
Amendment.

2. Amendments to the Credit Agreement. Subject to the terms hereof and upon
satisfaction of the conditions set forth in Section 6 hereof, effective as of
the Amendment Effective Date, the Credit Agreement is hereby amended as follows:

(a) The definition of “Acquired Debt” is hereby amended as follows: in clause
(ii), after the words “assets acquired by such specified Person” add “existing
at the time such assets are acquired by such Person”.

(b) The first paragraph of the definition of “Applicable Rate” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

Applicable Rate

 

Pricing
Level

  

Debt Rating S&P/Moody’s

   Commitment
Fee     Eurodollar Rate     Base
Rate           Letter of Credit
Fee     1    >BBB/Baa2    0.350 %    2.000 %    1.00 %  2    BBB-/Baa3    0.425
%    2.250 %    1.25 %  3    BB+/Ba1    0.500 %    2.500 %    1.50 %  4   
BB/Ba2    0.625 %    3.000 %    2.00 %  5    <BB-/Ba3 or unrated    0.750 %   
3.250 %    2.25 % 

(c) Clause (a), the introductory phrase of clause (b), and clause (b)(i) of the
definition of “Change of Control” set forth in Section 1.01 of the Credit
Agreement are hereby amended and restated in their entirety as follows:

“(a) (i) at any time prior to the Spin Off (as defined in the First Amendment to
this Agreement), Questar Corporation ceases to own, directly or indirectly, 51%
of the capital stock of Borrower, and (ii) at any time after the Spin Off, any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of

 

FIRST AMENDMENT TO CREDIT AGREEMENT

Page 2



--------------------------------------------------------------------------------

such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

(b) a majority of the members of the board of directors or equivalent governing
body of the Borrower ceases to be composed of individuals (i) who were members
of that board or equivalent governing body on July 1, 2010,”

(d) The definition of “Consolidated Funded Debt” set forth in Section 1.01 of
the Credit Agreement is hereby amended by replacing the phrase “and (g)” set
forth therein with the phrase “, (g), (h) and (i)”.

(e) The definition of “Federal Funds Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by replacing the parenthetical “(rounded
upwards, if necessary, to the next 1/100 of 1%)” with the parenthetical
“(rounded, if necessary, to the nearest 1/100 of 1%)”.

(f) The definition of “Indebtedness” set forth in Section 1.01 of the Credit
Agreement is hereby amended as follows:

(i) Clause (e) is amended by (x) adding after the phrase “secured by” the
following phrase: “(or for which the holder of such indebtedness has an existing
right, contingent or otherwise, to be secured by)”; and (y) replacing the word
“purchased” with the word “acquired”;

(ii) Clause (f) is amended by deleting the word “and” at the end thereof;

(iii) Clause (g) is renumbered as clause (i);

(iv) Adding new clauses (g) and (h) as follows:

“(g) the amount of deferred revenue attributed to any forward sale of production
for which such Person has received payment in advance other than on ordinary
trade terms;

(h) all obligations or undertakings of such Person with respect to payments
received by such Person in consideration of oil, gas, or other minerals yet to
be acquired or produced at the time of payment (including obligations under
“take-or-pay” contracts, contracts to deliver oil, gas or other minerals in
return for payments already received and the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment) or with respect to other
obligations to deliver goods or services in consideration of advance payments
therefore; and”

 

FIRST AMENDMENT TO CREDIT AGREEMENT

Page 3



--------------------------------------------------------------------------------

(g) The definition of “Loan Documents” set forth in Section 1.01 of the Credit
Agreement is hereby amended by deleting the word “and” set forth therein and
adding after the words “Fee Letter” the phrase “, and each other document
executed and delivered by a Loan Party in connection therewith that is
designated as a Loan Document therein”.

(h) The definition of “Material Adverse Effect” set forth in Section 1.01 of the
Credit Agreement is hereby amended in its entirety to read as follows:

“Material Adverse Effect” means a material and adverse effect upon (a) the
property, assets, business, operations, liabilities or condition (financial or
otherwise) of the Borrower and its Restricted Subsidiaries taken as a whole
since December 31, 2009 or (b) the rights or remedies of the Lenders, or the
ability of the Borrower to perform its obligations, under this Agreement.”

(i) The definition of “Permitted Liens” set forth in Section 1.01 of the Credit
Agreement is hereby amended by amending and restating clause (a) as set forth
below:

“(a) operators’ liens under customary operating agreements, liens arising under
gas transportation and purchase agreements on the gas being transported or
processed which secure related gas transportation and processing fees only,
statutory Liens for taxes, assessments and governmental charges, statutory
mechanics’, materialmen’s, carriers’, workman’s and warehousemen’s Liens, and
other similar statutory Liens, provided that in each case under this
subparagraph (a), such Liens secure only indebtedness, liabilities and
obligations which are not delinquent for a period of more than 30 days or which
are being contested by appropriate proceedings and for which adequate reserves
are provided on the books of the contesting Loan Party;”

(j) The definition of “Permitted Liens” set forth in Section 1.01 of the Credit
Agreement is hereby further amended by deleting the word “and” at the end of
clause (f) thereof, replacing the comma (,) at the end of clause (g) thereof
with a semicolon (;) and the word “and”, and adding new clauses (h) – (o) as
follows:

“(h) Liens on cash or cash equivalents permitted by Section 7.10(i)(B) securing
obligations of the Loan Parties under Swap Contracts in an aggregate amount not
to exceed the limitation set forth in Section 7.10(i)(B);

(i) pledges of cash and cash equivalents incurred or deposits made to secure
obligations (other than Indebtedness) under workers’ compensation laws or
similar legislation or to secure public or statutory obligations, in each case
in the ordinary course of business;

(j) encumbrances consisting of easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any property of any Loan
Party for the purpose of roads, pipelines, transmission lines, transportation
lines, distribution lines that do not secure Indebtedness or other monetary
obligations and, in the aggregate, are not substantial in amount and do not
materially impair the use of such property by any Loan Party in the operation of
its business and which do not in any case materially detract from the value of
the property subject thereto or would be violated in any material respect by
existing or proposed operations of any Loan Party;

 

FIRST AMENDMENT TO CREDIT AGREEMENT

Page 4



--------------------------------------------------------------------------------

(k) deposits made in the ordinary course of business to secure the performance
of bids, trade contracts (other than for debt for borrowed money) leases (other
than Indebtedness) and surety bonds;

(l) Liens securing Indebtedness of the Borrower, or of a Restricted Subsidiary
incurred pursuant to Section 7.01(i), to finance the acquisition, construction
or improvement of fixed or capital assets, provided that (i) such Liens and the
Indebtedness secured thereby shall be created substantially simultaneously with
the acquisition, construction or improvement of such fixed or capital assets,
(ii) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (iii) the amount of Indebtedness initially
secured thereby is not more than 100% of the purchase price or cost of
construction or improvement of such fixed or capital asset;

(m) the interest or title of a lessor under any lease entered into by any Loan
Party in the ordinary course of its business and covering only the assets so
leased;

(n) Liens not securing Indebtedness arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the FRB and no such deposit account is intended by any Loan Party
to provide collateral to the depository institution; and

(o) Liens not otherwise permitted so long as the aggregate outstanding principal
amount of the obligations secured thereby does not exceed (as to all Loan
Parties) $10,000,000 at any time;”

(k) The definition of “Priority Debt” set forth in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:

“Priority Debt” means, at any time, the sum of (without duplication)

(i) Indebtedness of Restricted Subsidiaries of the type permitted by
Section 7.01(e), 7.01(f), 7.01(h) or 7.01(i),

(ii) Indebtedness of the Borrower secured by Permitted Liens of the type
described in clauses (c), (e), (g), (l) or (o) of the definition of Permitted
Liens, and

(iii) Indebtedness of the Borrower and Restricted Subsidiaries owed to any
depository institution that has a right of set off or similar right of remedy on
deposits or other funds of the Borrower or its Restricted Subsidiaries of the
type permitted by clause (n) of the definition of Permitted Liens (other than
Indebtedness under this Credit Agreement owed to a Lender), provided that the
amount of such Indebtedness owed to a depository institution that constitutes
“Priority Debt” shall not be greater than the amount of such deposits and other
funds maintained with such depository institution.

 

FIRST AMENDMENT TO CREDIT AGREEMENT

Page 5



--------------------------------------------------------------------------------

(l) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in alphabetical order:

“Bridge Loan Credit Agreement” means that certain Bridge Loan Credit Agreement
dated June 30, 2010 among the Borrower, as borrower, Deutsche Bank AG Cayman
Islands Branch (or an affiliate thereof), as administrative agent, and the
financial institutions parties thereto.

“Consolidated EBITDAX” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by the Borrower and its Restricted Subsidiaries for such period,
(iii) depreciation, depletion and amortization expense, (iv) exploration
expense, (v) impairment and abandonment expense, (vi) any extraordinary losses
(including losses on sales of assets outside of the ordinary course of
business), (vii) all costs, fees, expenses or charges incurred or paid during
such period, or any amortization thereof for such period, in each case, in
connection with the distribution of the Borrower by Questar Corporation to its
shareholders, and (viii) unrealized losses under Swap Contracts, minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax credits of the Borrower and its
Restricted Subsidiaries for such period, (ii) all non-cash items increasing
Consolidated Net Income for such period (other than deferred revenue from the
sale of production dedicated under production payment or similar arrangements),
(iii) gains on sales of assets outside the ordinary course of business, and
(iv) unrealized gains under Swap Contracts, provided, however, that Consolidated
EBITDAX shall be calculated on a pro forma basis to give effect to any
acquisitions or divestitures (in a single transaction or series of related
transactions) having an aggregate fair market value equal to or exceeding
$50,000,000 during the relevant calculation period (including pro forma effect
of any expense or cost reductions or increases that have occurred or are
reasonably expected to occur as a result of such transaction) made by the
Borrower or its Restricted Subsidiaries during the relevant calculation period
as if such acquisition or divestiture had occurred on the first day of such
calculation period. For purposes of determining the Consolidated Leverage Ratio,
Consolidated EBITDAX shall be calculated on a pro forma basis to exclude the
EBITDAX of Wexpro Company. The “EBITDAX of Wexpro Company” shall be calculated
for Wexpro Company in a manner consistent with the definition of “Consolidated
EBITDAX” set forth above.

“Consolidated EBITDA-Midstream” means, for any period, the sum of Consolidated
Net Income-Midstream for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income-Midstream: (i) Consolidated
Interest Charges-Midstream for such period, (ii) the provision for Federal,
state, local and foreign income taxes payable by the Midstream Subsidiaries and
their respective Restricted Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) any impairment and abandonment expense, (v) any
extraordinary losses of the Midstream Subsidiaries and their Restricted
Subsidiaries (including losses on sales of assets outside of the ordinary course
of business), (vi) all costs, fees, expenses or charges incurred or paid during
such period, or any amortization thereof for such period, in each case, in
connection with the distribution of the Borrower by Questar Corporation to its
shareholders, and (vii) unrealized losses under Swap Contracts, minus (b) the
following to the extent included in calculating such Consolidated Net
Income-Midstream: (i) Federal, state, local and foreign income tax credits of
the Midstream Subsidiaries and their respective Restricted Subsidiaries for such
period, (ii) all non-cash items increasing Consolidated Net Income-Midstream

 

FIRST AMENDMENT TO CREDIT AGREEMENT

Page 6



--------------------------------------------------------------------------------

for such period, (iii) gains on sales of assets outside the ordinary course of
business and (iv) unrealized gains under Swap Contracts, provided, however, that
Consolidated EBITDA-Midstream shall be calculated on a pro forma basis to give
effect to any acquisitions or divestitures (in a single transaction or series of
related transactions) having an aggregate fair market value equal to or
exceeding $50,000,000 during the relevant calculation period (including pro
forma effect of any expense or cost reductions or increases that have occurred
or are reasonably expected to occur as a result of such transaction) made by the
Midstream Subsidiaries or their respective Restricted Subsidiaries during the
relevant calculation period (and subsequent to such period and on or before the
date of incurrence of the Consolidated Funded Debt giving rise to the need to
calculate compliance with Section 7.11(c)) as if such acquisition or divestiture
had occurred on the first day of the relevant calculation period.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, amortization or write-off of debt discount, fees, discounts,
charges, issuance costs and commissions and related expenses of the Borrower and
its Restricted Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the portion of rent expense of the Borrower and its Restricted
Subsidiaries with respect to such period under capital leases that is treated as
interest in accordance with GAAP.

“Consolidated Interest Charges-Midstream” means, for any period, for the
Midstream Subsidiaries and their respective Restricted Subsidiaries on a
consolidated basis, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses of the Midstream Subsidiaries and
their respective Restricted Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the Midstream Subsidiaries and
their respective Restricted Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Debt as of such date to (b) Consolidated EBITDAX for
the period of the four fiscal quarters most recently ended.

“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income of the Borrower
and its Restricted Subsidiaries (excluding extraordinary gains and extraordinary
losses) for that period.

“Consolidated Net Income-Midstream” means, for any period, for the Midstream
Subsidiaries and their respective Restricted Subsidiaries on a consolidated
basis, the net income of the Midstream Subsidiaries and their respective
Restricted Subsidiaries (excluding extraordinary gains and extraordinary losses)
for that period.

“First Amendment Effective Date” means the Amendment Effective Date as defined
in the First Amendment to this Agreement.

 

FIRST AMENDMENT TO CREDIT AGREEMENT

Page 7



--------------------------------------------------------------------------------

“Investment Grade Date” means the first date occurring after June 30, 2010 upon
which the Borrower receives the following Debt Rating: (i) at least one Debt
Rating of BBB- or better from S&P or Baa3 or better from Moody’s, and (ii) a
second Debt Rating of at least BB+ from S&P or Ba1 from Moody’s, as applicable,
in each case, without negative outlook or negative watch.

“Midstream Assets” means all of the gas gathering, processing, treatment,
compression, trunk lines and associated equipment owned by the Midstream
Subsidiaries and their respective Restricted Subsidiaries.

“Midstream Services” means the provision of gathering, transporting,
terminalling, treating, storing, and processing hydrocarbons and other similar
activities.

“Midstream Subsidiaries” means, collectively, QEP Field Services and any other
Subsidiary of the Borrower that the Borrower, with the approval of the
Administrative Agent, designates as a Midstream Subsidiary, in each case for so
long as such Subsidiary is engaged solely in the business of providing Midstream
Services and its assets are comprised only of Midstream Assets and assets
related and incidental thereto.

“oil and gas properties” means fee, leasehold or other interests in or under
mineral estates or oil, gas and other liquid or gaseous hydrocarbon leases,
including, without limitation, overriding royalty and royalty interests,
leasehold estate interests, net profits interests, production payment interests
and mineral fee interests, together with contracts executed in connection
therewith and all tenements, hereditaments, appurtenances and properties, real
or personal, appertaining, belonging, affixed or incidental thereto.

“Present Value” means the net present value of projected future cash flows from
proved reserves owned by the Borrower and its Restricted Subsidiaries based upon
the most recently delivered Reserve Report (using the customary discount rate
(which shall be, in the case of the Initial Present Value (defined below), 9%)
and commodity price deck of Bank of America, N.A. and giving effect to the
Borrower’s hedging arrangements). For purposes of calculating the Present Value,
a maximum of 35% of the Present Value will be included from proved reserves that
are not proved developed producing reserves and a maximum of 20% of the Present
Value will be included from reserves located in countries other than the United
States and Canada. If, during any period between the December 31 (or January 1,
if Reserve Report(s) are dated as of January 1) effective dates of Reserve
Reports, the aggregate fair market value, in the reasonable opinion of the
Borrower, of oil and gas properties disposed of or purchased by the Borrower and
the Restricted Subsidiaries shall exceed $250,000,000 of the then Present Value,
then the Present Value for such period shall be reduced or increased, as the
case may be, from time to time, by an amount equal to the value assigned such
oil and gas properties in the most recent calculation of the Present Value for
such period (or if no value was assigned, by an amount agreed to by the Borrower
and the Administrative Agent). The Present Value shall reflect the deferred
revenue with respect to production payments included in Consolidated Funded
Debt, at a value that is equal to the amount of deferred revenues so included in
Consolidated Funded Debt. Until redetermined in connection with the Reserve
Report dated as of December 31, 2010 or January 1, 2011 delivered pursuant to
Section 6.15, the Present Value shall be $4,657,660,000 (the “Initial Present
Value”).

 

FIRST AMENDMENT TO CREDIT AGREEMENT

Page 8



--------------------------------------------------------------------------------

“Reserve Report” means a report prepared as of December 31 or January 1 of each
year by the Borrower and its Restricted Subsidiaries with respect to the oil and
gas properties of the Borrower and the Restricted Subsidiaries with at least 80%
of the Present Value of such oil and gas properties audited by an independent
engineering firm selected by the Borrower and reasonably acceptable to the
Administrative Agent.

(m) Section 1.08 (Oil and Gas Definitions) is hereby added to the Credit
Agreement, to read as follows:

“1.08 Oil and Gas Definitions. For purposes of this Agreement, the terms “proved
reserves” and “proved developed producing reserves,” whether or not such terms
are capitalized, have the meaning given such terms from time to time and at the
time in question by the Society of Petroleum Engineers of the American Institute
of Mining Engineers. The terms “proved oil or gas reserves” and “proved reserves
of oil, gas or other liquid or gaseous hydrocarbons” shall have the same meaning
as “proved reserves”.”

(n) Section 2.03(g) (Cash Collateral) of the Credit Agreement is hereby amended
by deleting the comma at the end of the parenthetical in the first sentence
thereof and adding the following: “. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent or
the L/C Issuer, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover such Defaulting Lender’s Pro Rata
Share of the outstanding L/C Obligations other than L/C Obligations as to which
such Defaulting Lender’s participation obligation has been Cash Collateralized
in accordance with the terms hereof.”.

(o) Section 2.08(b) (Utilization Fee) of the Credit Agreement is hereby deleted
in its entirety, and Section 2.08(c) shall be renumbered Section 2.08(b).

(p) Section 4.02(a) (Conditions to all Credit Extensions) of the Credit
Agreement is hereby amended by adding, after the word “excluding” in the
parenthetical thereof, the following phrase: “, from and after the Investment
Grade Date,”.

(q) Section 5.02 (Organization and Good Standing) of the Credit Agreement is
hereby amended by inserting the words “, except as would not, individually or in
the aggregate, have a Material Adverse Effect” at the end of each of the second
and third sentences thereof, before the period (.).

(r) Section 5.11 (ERISA Plans and Liabilities) of the Credit Agreement is hereby
amended and restated as follows:

“ERISA Plans and Liabilities. All currently existing Pension Plans are listed on
Schedule 5.11. Except as disclosed in the Audited Financial Statements or on
Schedule 5.11, no ERISA Event has occurred with respect to any Pension Plan and
all ERISA Affiliates are in compliance with ERISA in all material respects. No
ERISA Affiliate is required to contribute to, or has incurred any other absolute
or contingent liability in respect of, any Multiemployer Plan. Except as set
forth on Schedule 5.11, no failure to meet the minimum funding standard of
Section 412(a) of the Code exists with respect to any Pension Plan, whether or
not waived by the Secretary of the Treasury or his delegate, and as of
December 31, 2009, the value of the accumulated benefit obligation of each
Pension Plan does not exceed the current value of the assets of such Pension
Plan available for the payment of such benefits by more than $30,000,000.”

 

FIRST AMENDMENT TO CREDIT AGREEMENT

Page 9



--------------------------------------------------------------------------------

(s) Section 5.13 (Borrower’s Subsidiaries) of the Credit Agreement is hereby
amended by replacing the phrase “Closing Date” each time such phrase appears
therein with the phrase “First Amendment Effective Date.”

(t) Section 5.14 (Title to Properties; Licenses) of the Credit Agreement is
hereby amended by inserting the word “substantially” between the words “title
to” and “all of” in the first line thereof” and by inserting the words “, except
as would not, individually or in the aggregate, have a Material Adverse Effect”
at the end of the last sentence thereof, before the period (.).

(u) A new Section 5.17 is hereby added, to read as follows:

“5.17 Compliance with Laws. Each of the Borrower and its Subsidiaries is in
compliance with all Laws, regulations and orders of any Governmental Authority
applicable to it or its property or assets and all indentures, agreements and
other instruments binding upon it or its property or assets, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.”

(v) Sections 6.02(a) and 6.02(b) (Books, Financial Statements and Reports) of
the Credit Agreement are hereby amended as follows: each time that the phrase
“Section 7.11” appears, add the following immediately thereafter: “and
Section 7.12”.

(w) Section 6.02 (Books, Financial Statements and Reports) of the Credit
Agreement are hereby amended by adding a new clause (d) as follows:

“(d) Concurrently with the delivery of the financial statements under Sections
6.02(a) and (b), unaudited consolidating financial statements with a separate
presentation in such statements of the financials of the Midstream Subsidiaries
and their respective Restricted Subsidiaries and a calculation of the
Consolidated EBITDA-Midstream as of the date of such financial statements.”

The paragraph immediately after clause (d) of Section 6.02 is hereby amended by
replacing the phrase “Section 6.02(a), (b) or (c)” in the first sentence
thereof, with the following phrase: “Section 6.02(a), (b), (c) or (d)”.

(x) Section 6.11 (Environmental Matters) of the Credit Agreement is hereby
amended by replacing the words “result in liability to the Borrower in excess of
$35,000,000” in clauses (b) and (c) thereof, with the words “have a Material
Adverse Effect”.

(y) Section 6.14 (Subordination of Intercompany Indebtedness) of the Credit
Agreement is hereby amended by adding the following after the words “to Questar
Corporation”: “(at any time prior to the Spin Off (as defined in the First
Amendment to this Agreement))”.

(z) A new Section 6.15 is hereby added as follows:

“6.15. Reserve Reports. On or before April 1 of each year, commencing April 1,
2011, the Borrower shall deliver to the Administrative Agent a Reserve Report
dated as of the immediately preceding December 31 or January 1 setting forth the
Present Value of the proved reserves owned by the Borrower and its Restricted
Subsidiaries as contemplated in the definition of Present Value, together with a

 

FIRST AMENDMENT TO CREDIT AGREEMENT

Page 10



--------------------------------------------------------------------------------

statement of the Borrower’s Swap Contracts, provided however that from and after
the Investment Grade Date, this Section 6.15 shall cease to be effective.
Notwithstanding the provisions of Section 6.03, the Borrower shall not be
required to provide any Reserve Report to any Lender and the Administrative
Agent shall not disclose any Reserve Report or any portion thereof to any Lender
other than as specifically permitted by the Borrower.”

(aa) Section 7.01 (Indebtedness) of the Credit Agreement is hereby amended by
deleting the word “and” at the end of clause (g) thereof, replacing the period
(.) at the end of clause (h) thereof with a semicolon (;) and the word “and”,
and adding a new clause (i) as follows:

“(i) Indebtedness of Restricted Subsidiaries (including capital lease
obligations) secured by Permitted Liens not described in subsections (a) through
(h) above in an aggregate principal amount not to exceed $100,000,000 at any
time outstanding.”

(bb) Section 7.10(i) (Swap Contracts) of the Credit Agreement is hereby amended
by amending and restating clause (B) thereof in its entirety as follows:

“(B) (i) such contracts do not require any Loan Party to provide any Lien on any
property to secure the Loan Parties’ obligations thereunder other than Liens on
cash or cash equivalents and letters of credit in support of the Loan Parties’
obligations thereunder, and (ii) the aggregate amount of cash and cash
equivalents subject to Liens securing such contracts and the undrawn amount of
all letters of credit supporting such contracts shall not exceed $400,000,000 at
any time.”

(cc) Section 7.11 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“7.11 Financial Covenants.

(a) Consolidated Funded Debt to Capitalization Ratio. As of the last day of each
fiscal quarter of the Borrower, the Consolidated Funded Debt to Capitalization
Ratio will not exceed 0.6 to 1.0.

(b) Leverage Ratio. As of the last day of each fiscal quarter of the Borrower,
the Consolidated Leverage Ratio will not exceed 3.5 to 1.0. From and after the
Investment Grade Date, this Section 7.11(b) shall cease to apply.

(c) Maximum Allowable Debt. Consolidated Funded Debt shall not at any time
exceed the sum of (1) the product of (A) 3.5 times (B) Consolidated
EBITDA-Midstream during the four fiscal quarters ending on such date (or ending
on the last day of the most recently ended fiscal quarter of the Borrower, if
the date of determination is not the last day of a fiscal quarter), plus (2) an
amount equal to (A) the Present Value divided by (B) 1.75. From and after the
Investment Grade Date, this Section 7.11(c) shall cease to apply.”

(dd) Section 7.12 (Limitation on Priority Debt) of the Credit Agreement is
hereby amended by (i) replacing the word “end” with the word “last day”, and
(ii) replacing the amount of “20%” with the amount of “10%”.

 

FIRST AMENDMENT TO CREDIT AGREEMENT

Page 11



--------------------------------------------------------------------------------

(ee) Section 8.01(g) (Events of Default) of the Credit Agreement is hereby
amended by replacing in subclause (iii) thereof the word “Term” with the word
“Bridge”.

(ff) Section 8.01(i) (Events of Default) of the Credit Agreement is hereby
amended by amended and restating such Section 8.01(i) as follows:

“Either (i) any failure to meet the minimum funding standard of Section 412(a)
of the Code resulting in a liability in excess of $35,000,000 exists with
respect to any Pension Plan or any Multiemployer Plan, whether or not waived by
the Secretary of the Treasury or his delegate, or (ii) any ERISA Event occurs
with respect to any Pension Plan or any Multiemployer Plan and the then current
value of the accumulated benefit obligation of such Pension Plan or
Multiemployer Plan exceeds the then current value of the assets of such Pension
Plan or Multiemployer Plan available for the payment of such benefit liabilities
by more than $35,000,000 (or in the case of an ERISA Event involving the
withdrawal of a substantial employer, the withdrawing employer’s proportionate
share of such excess exceeds such amount); or”

(gg) (i) Pursuant to Section 2.13 of the Credit Agreement, the Aggregate
Commitments under the Credit Agreement are hereby increased from $800,000,000 to
$1,000,000,000, (ii) each New Lender is a Lender under the Credit Agreement with
all rights, powers, obligations, duties and privileges attendant thereto, and
(iii) each New Lender’s and each Existing Lender’s Commitment is as set forth on
Schedule 2.01 attached hereto.

(hh) Schedule 2.01 (Commitments and Pro Rata Shares) attached to the Credit
Agreement is hereby amended in its entirety to read as set forth on revised
Schedule 2.01 attached hereto.

(ii) Schedule 5.11 (ERISA Matters) attached to the Credit Agreement is hereby
amended in its entirety to read as set forth on revised Schedule 5.11 attached
hereto.

(jj) Schedule 5.12 (Environmental Matters) attached to the Credit Agreement is
hereby amended in its entirety to read as set forth on revised Schedule 5.12
attached hereto.

(kk) Schedule 5.13 (Subsidiaries and Other Equity Interests) attached to the
Credit Agreement is hereby amended in its entirety to read as set forth on
revised Schedule 5.13 attached hereto.

(ll) Exhibit C (Form of Compliance Certificate) attached to the Credit Agreement
is hereby amended by replacing Schedule 2 with Schedule 2 attached hereto.

(mm) Exhibit F Exhibit F (Form of Subordinated Note) attached to the Credit
Agreement is hereby amended by adding the following footnote 1 thereto:
“References to the Term Loan Credit Agreement contained in this Form of
Subordinated Note may be replaced with references to the Bridge Loan Agreement,
and references to “Senior Term Loan Lenders” and “Term Loan Senior Indebtedness”
may be replaced with references to “Bridge Loan Lenders” and “Bridge Loan Senior
Indebtedness”, each defined by reference to the Bridge Loan Agreement.”

3. Reaffirmation of Obligations. The Borrower hereby acknowledges and agrees
that the execution, delivery, and performance of this Amendment and the
consummation of the Borrower Corporate Change (as defined in Exhibit A) and the
other Transactions shall not, except as expressly provided herein, in any way
release, diminish, impair, reduce, or otherwise affect the Obligations. The

 

FIRST AMENDMENT TO CREDIT AGREEMENT

Page 12



--------------------------------------------------------------------------------

Borrower hereby assumes, ratifies, and reaffirms all of the Obligations of
Questar Market Resources, Inc., a Utah corporation (and Borrower’s
predecessor-in-interest), under the Credit Agreement and the other Loan
Documents whether arising before, on or after the Amendment Effective Date.

4. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified, supplemented, or waived, the Borrower hereby acknowledges and agrees
that the Credit Agreement and all of the other Loan Documents are hereby
confirmed and ratified in all respects and shall remain in full force and effect
according to their respective terms. From and after the Amendment Effective
Date, (i) each reference in the Credit Agreement, including the schedules and
exhibits thereto and the other documents delivered in connection therewith, to
the “Credit Agreement,” “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, shall mean and be a reference to the Credit Agreement as
amended hereby, (ii) each reference in the Credit Agreement, including the
schedules and exhibits thereto and the other documents delivered in connection
therewith, to “$800,000,000” shall be deemed to be and shall be a reference to
“$1,000,000,000,” (iii) each reference in the Credit Agreement, including the
schedules and exhibits thereto and the other documents delivered in connection
therewith, to “Lenders” shall include each New Lender, and (iv) each reference
in the Credit Agreement and each other Loan Document to the “Borrower” shall
mean QEP Resources, Inc., a Delaware corporation (successor by merger to Questar
Market Resources, Inc., a Utah corporation), instead of Questar Market
Resources, Inc., a Utah corporation.

5. Representations and Warranties. The Borrower hereby represents and warrants
that:

(a) prior to and after giving effect to this Amendment and the consummation of
the Transactions, the representations and warranties of the Borrower contained
in Article V of the Credit Agreement are true and correct on and as of the date
hereof;

(b) this Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower
enforceable in accordance with its terms, except as may be limited by general
principles of equity, by concepts of reasonableness or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and

(c) prior to and after giving effect to this Amendment and the consummation of
the Transactions, no Default or Event of Default exists on and as of the date
hereof.

6. Conditions to Effectiveness. This Amendment shall be effective on the date
(the “Amendment Effective Date”) upon which the following conditions precedent
have been satisfied:

(a) The Administrative Agent shall have received the following, each of which
shall be originals, facsimiles or in portable document format (.pdf), and unless
otherwise specified, each dated as of the Amendment Effective Date, and each in
form and substance satisfactory to the Administrative Agent and the Required
Lenders:

(i) counterparts of this Amendment executed by the Borrower, the Administrative
Agent, each New Lender and the Required Lenders (including each Existing Lender
for whom the dollar amount of its Commitment is being amended by this Amendment
as reflected on Schedule 2.01 attached hereto);

(ii) a certificate executed by a Responsible Officer of the Borrower in
compliance with Section 2.13(b) of the Credit Agreement;

 

FIRST AMENDMENT TO CREDIT AGREEMENT

Page 13



--------------------------------------------------------------------------------

(iii) a certificate of the chief financial officer of the Borrower attaching the
following and certifying that they have been prepared in good faith based upon
reasonable assumptions: (A) pro forma consolidated financial statement of
Borrower and its Subsidiaries and a pro forma consolidated statement of income
of the Borrower for the year ended December 31, 2009 and three month period
ended March 31, 2010, prepared after giving effect to the Transactions as if the
Transactions had occurred at the beginning of such period, and (B) calculations
demonstrating pro forma compliance with Section 7.11 of the Credit Agreement
after giving effect to the Transactions, as of March 31, 2010 based on the
financial statements delivered in accordance with the foregoing clause (A); and

(iv) solvency certificates from the chief financial officers of Questar
Corporation and the Borrower;

(v) a certificate executed by a Responsible Officer of the Borrower certifying
that:

(A) the Internal Wexpro Spin (as defined in Exhibit A hereto) and the Spin Off
(as defined in Exhibit A hereto) have been, or substantially concurrently
herewith on the date hereof are being, consummated in accordance with the terms
of the definitive agreements therefor previously filed with the SEC, without
giving effect to any waiver, consent or other modification, alteration,
amendment or change thereof that is materially adverse to the Lenders without
the consent of the Required Lenders;

(B) the Borrower has received, or substantially concurrently herewith on the
date hereof is receiving, the Equity Contribution (as defined in Exhibit A
hereto);

(C) the Borrower has entered, or concurrently herewith is entering, into that
certain Bridge Loan Credit Agreement (the “Bridge Credit Agreement”) among the
Borrower as borrower, Deutsche Bank AG Cayman Islands Branch (or an affiliate
thereof), as administrative agent, and the financial institutions party thereto,
providing the Borrower a bridge loan credit facility in an aggregate amount of
no less than $500,000,000, and substantially concurrently herewith on the date
hereof the Bridge Credit Agreement is becoming effective;

(D) after giving effect to the Transactions, there is no conflict with, or
default under, any material agreement of the Borrower or any of its Subsidiaries
(including any such agreements entered into pursuant to the Transactions and in
respect of Indebtedness), except for such conflicts or defaults as would not
reasonably be expected to have a Material Adverse Effect or impose materially
adverse conditions upon any of the Transactions;

(E) (1) all necessary governmental (domestic and foreign) and material third
party approvals and/or consents in connection with the Transactions have been
obtained and remain in effect, and all applicable waiting periods shall have
expired without any action being taken by any authority having jurisdiction
which restrains, prevents, or imposes materially adverse conditions upon, the
consummation of the Transactions; or alternatively, no such approvals or
consents are required as a condition to the consummation of the Transactions,
(2) there does not exist any judgment, order, injunction or other

 

FIRST AMENDMENT TO CREDIT AGREEMENT

Page 14



--------------------------------------------------------------------------------

restraint prohibiting or imposing materially adverse conditions upon any of the
Transactions, and (3) no litigation by any entity (private or governmental) is
pending or to the knowledge of the Borrower, threatened, with respect to the
Transactions, and which has had, or could reasonably be expected to have, a
Material Adverse Effect;

(F) the Borrower has received an indicative Debt Rating of at least BB by S&P
and Ba2 by Moody’s and in each case neither ratings organization has announced
that it has such indicative rating under surveillance or review with possible
negative implications for a reduction to a rating below BB (S&P) or Ba2
(Moody’s);

(G) all representations and warranties set forth in Section 5 of this Amendment
are true and correct as of the Amendment Effective Date prior to and after
giving effect to this Amendment and the consummation of the Transactions; and

(H) all Indebtedness owed by the Borrower to Questar Corporation and to
Subsidiaries of Questar Corporation has been repaid;

(vi) (A) from the Secretary or an assistant secretary of the Borrower,
certificates of resolutions, incumbency and specimen signatures evidencing the
identity, authority and capacity of each of the Borrower’s officers who are
authorized to act in connection with this Amendment and the other documents
delivered pursuant to this Section 6 and/or authorized to deliver requests for
Loans pursuant to the Credit Agreement on and after the Amendment Effective
Date, (B) documents and certifications evidencing that the Borrower is validly
existing and in good standing in the State of Delaware, and (C) copies of
organizational documents of the Borrower certified by the Secretary or an
assistant secretary of the Borrower, in each case as the Administrative Agent
may reasonably require;

(vii) favorable legal opinions (including an opinion regarding the
enforceability of the Credit Agreement as amended by this Amendment) covering
such matters as the Administrative Agent or the Required Lenders may reasonably
request; and

(b) the Borrower shall have paid, without duplication, (i) to Banc of America
Securities LLC, as Arranger (the “Arranger”), for its own account, the fees and
expenses then due and payable to the Arranger, (ii) to the Administrative Agent
for the account of the applicable Lenders, any fees required to be paid to
Lenders on or prior to the Amendment Effective Date, including the Consent Fee
for the benefit of each consenting Existing Lender in accordance with Section 7
of this Amendment; and (iii) other fees and expenses required to be reimbursed
or paid by the Borrower pursuant to the Loan Documents, including the reasonable
fees and expenses of counsel to the Administrative Agent and the Arranger, to
the extent invoiced to the Borrower prior to the Amendment Effective Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 6, each Lender that has signed
this Amendment shall be deemed to be satisfied with each document or other
matter required hereunder to be satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Amendment Effective Date specifying otherwise.

 

FIRST AMENDMENT TO CREDIT AGREEMENT

Page 15



--------------------------------------------------------------------------------

7. Payment of Consent Fee. By no later than the Amendment Effective Date, the
Borrower shall pay the Consent Fee to each Existing Lender that has consented to
this Amendment (by delivery to the Administrative Agent of its executed
signature page hereto) by no later than the Consent Date.

8. Consent to Spin-Off Transaction.

(a) Each Lender executing this Amendment hereby (i) waives compliance by the
Borrower, and consents to the non-compliance of the Borrower, with the
provisions set forth in Sections 7.03(b), 7.04, 7.05, 7.06, and 7.09 of the
Credit Agreement, to the extent necessary to consummate the Transactions, and
(ii) agrees that any tender or redemption of, or any right to tender or redeem,
the Subject Notes, arising by reason of the consummation of the Transactions
shall not constitute an Event of Default under Section 8.01(g)(i)(B) of the
Credit Agreement provided that the purchase price for the Subject Notes is
timely paid in accordance with the terms of the Indenture (as defined in Exhibit
A hereto).

(b) Notwithstanding anything contained herein, the waivers and consents referred
to in this Section 8 (i) are limited waivers and consents, (ii) are effective
only with respect to the transactions described in this Amendment for the
specific instances and the specific purposes for which they are given,
(iii) shall not be effective for any other purpose or transaction, and (iv) do
not constitute an amendment or basis for a subsequent extension, waiver or
consent of any of the Credit Agreement. Nothing contained in this Amendment
shall constitute a waiver by the Lenders, other than as expressly provided
herein, of any Default or Event of Default, or shall constitute a waiver by the
Lenders of any right, power or remedy available to the Lenders under the Credit
Agreement, whether any such defaults, rights, powers or remedies presently exist
or arise in the future.

9. Administrative Agent, L/C Issuer and Lenders Make No Representations or
Warranties. None of the Administrative Agent, any L/C Issuer nor any Lender
(a) makes any representation or warranty nor assumes any responsibility with
respect to any statements, warranties, or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency, or value of the Credit Agreement, the
Loan Documents, or any other instrument or document furnished pursuant thereto,
or (b) makes any representation or warranty nor assumes any responsibility with
respect to the financial condition of the Borrower or any other Person or the
performance or observance by such Persons of any of their obligations under the
Loan Documents, or any other instrument or document furnished pursuant thereto.

10. New Lenders’ Representations, Warranties, Covenants, and Agreements. Each
New Lender (a) confirms that it has received a copy of the Credit Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Amendment and become a
Lender party to the Credit Agreement, (b) agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (c) appoints or authorizes the Administrative Agent to take
such action on its behalf and to exercise such powers under the Loan Documents
as are delegated by the terms thereof, together with such powers as are
reasonably incidental thereto, (d) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender, and (e) specifies as its lending
office and address for notices the offices set forth on the administrative
details form provided to the Administrative Agent.

 

FIRST AMENDMENT TO CREDIT AGREEMENT

Page 16



--------------------------------------------------------------------------------

11. Assignments to Effectuate Amendments to Commitments Set Forth in Schedule
2.01. As used in this paragraph 11, (a) the term “Assignor Lender” means each
Existing Lender for whom the dollar amount of its Commitment under the Credit
Agreement prior to giving effect to this Amendment (its “Existing Commitment”)
is more than the dollar amount of its Commitment set forth on Schedule 2.01 as
amended by this Amendment and (b) the term “Assignee Lender” means each New
Lender and each Existing Lender for whom the dollar amount of its Existing
Commitment is less than the dollar amount of its Commitment set forth on
Schedule 2.01 as amended by this Amendment. Each Assignor Lender hereby assigns
such portion of its Existing Commitment to the Assignee Lenders, to the extent
necessary so that, upon the Amendment Effective Date after giving effect to the
increase in Aggregate Commitments pursuant to this Amendment, the Commitments of
the Assignor Lenders and of the Assignee Lenders are as set forth in Schedule
2.01 as amended by this Amendment, and each Assignee Lender hereby accepts such
assignment and assumes the obligations of a Lender under the Credit Agreement
with respect to such portion of the Commitment being assigned to it.

12. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile or in electronic form shall be effective as the
delivery of a manually executed counterpart.

13. Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York.

14. Loan Documents. This Amendment is a Loan Document, and all provisions in the
Credit Agreement pertaining to Loan Documents apply hereto.

15. Enforceability. Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

16. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each of the Borrower, the Lenders and the Administrative Agent
and their respective successors, assigns and legal representatives; provided,
however, that the Borrower, without the prior consent of the Administrative
Agent and each Lender, may not assign any of its respective rights, powers,
duties or obligations hereunder.

[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

 

FIRST AMENDMENT TO CREDIT AGREEMENT

Page 17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the day and year first
above written.

 

BORROWER:

QEP RESOURCES, INC.,

a Delaware corporation (successor by merger to Questar Market Resources, Inc., a
Utah corporation)

By:   /s/ Richard J. Doleshek Name:   Richard J. Doleshek Title:   Executive
Vice President and Chief Financial Officer

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Renita Cummings Name:  
Renita Cummings Title:   Assistant Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as L/C Issuer and a Lender By:   /s/ Stephen J. Hoffman
Name:   Stephen J. Hoffman Title:   Managing Director

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS FINANCING, INC., as a Lender By:   /s/ Kevin Utsey Name:  
Kevin Utsey Title:   Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Lender

By:   /s/ Erin Morrissey Name:   Erin Morrissey Title:   Vice President By:  
/s/ Marcus M. Tarkington Name:   Marcus M. Tarkington Title:   Director

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:   /s/ Rob Traband Name:   Rob Traband Title:   Managing Director

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:   /s/ David Simpson Name:   David Simpson Title:   Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ John C. Lozano Name:   John C. Lozano Title:   Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NA,

as a Lender

By:   /s/ William S. Rogers Name:   William S. Rogers Title:   Managing Director

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA,

as a Lender

By:   /s/ David Kneebone Name:   David Kneebone Title:   Financing Manager By:  
/s/ Carl Burlock Name:   Carl Burlock Title:   Director

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMPASS BANK,

as a Lender

By:   /s/ Greg Determann Name:   Greg Determann Title:   Senior Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC,

as a Lender

By:   /s/ Debbi L. Brito Name:   Debbi L. Brito Title:   Authorized Signatory

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,

as a Lender

By:   /s/ Linda Terry Name:   Linda Terry Title:   Authorized Signatory

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

By:   /s/ David Slye Name:   David Slye Title:   Senior Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:   /s/ May Huang Name:   May Huang Title:   Assistant Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SOCIETE GENERALE,

as a Lender

By:   /s/ Scott A. Mackey Name:   Scott A. Mackey Title:   Director

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:   /s/ Mark Walton Name:   Mark Walton Title:   Authorized Signatory

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

UBS AG STAMFORD BRANCH,

as a Lender

By:   /s/ Mary E. Evans Name:   Mary E. Evans Title:   Associate Director By:  
/s/ April Varner-Nanton Name:   April Varner-Nanton Title:   Director

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BAK LTD.,

as a Lender

By:   /s/ Eric Y.S. Tsai Name:   Eric Y.S. Tsai Title:   V.P. & General Manager

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:   /s/ Alain Daomst Name:   Alain Daomst Title:   Director By:   /s/ Jay
Chall Name:   Jay Chall Title:   Director

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND PRO RATA SHARES

QEP Resources, Inc. Credit Agreement

 

Lender

   Commitment    Pro Rata Share  

Bank of America, N.A.

   $ 80,000,000.00    8.000000000 % 

BMO Capital Markets Financing, Inc.

   $ 75,000,000.00    7.500000000 % 

Deutsche Bank Trust Company Americas

   $ 75,000,000.00    7.500000000 % 

JPMorgan Chase Bank, N.A.

   $ 75,000,000.00    7.500000000 % 

SunTrust Bank

   $ 75,000,000.00    7.500000000 % 

U.S. Bank National Association

   $ 75,000,000.00    7.500000000 % 

Wells Fargo Bank, NA

   $ 75,000,000.00    7.500000000 % 

Export Development Canada

   $ 70,000,000.00    7.000000000 % 

Compass Bank

   $ 60,000,000.00    6.000000000 % 

Toronto Dominion (Texas) LLC

   $ 60,000,000.00    6.000000000 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 60,000,000.00    6.000000000 % 

The Royal Bank of Scotland plc

   $ 60,000,000.00    6.000000000 % 

Barclays Bank PLC

   $ 40,000,000.00    4.000000000 % 

Societe Generale

   $ 40,000,000.00    4.000000000 % 

Goldman Sachs Bank USA

   $ 30,000,000.00    3.000000000 % 

UBS AG Stamford Branch

   $ 30,000,000.00    3.000000000 % 

Chang HWA Commercial Bank Ltd.

   $ 10,000,000.00    1.000000000 % 

Credit Suisse AG, Cayman Islands Branch

   $ 10,000,000.00    1.000000000 %               

Total

   $ 1,000,000,000.00    100.000000000 % 